IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 302
                                :
ORDER AMENDING RULE 311 AND 312 : APPELLATE COURT RULES DOCKET
OF THE PENNSYLVANIA RULES OF    :
APPELLATE PROCEDURE             :
                                :




                                                  ORDER


  PER CURIAM

        AND NOW, this 8th day of September, 2022, upon the recommendation of the
  Appellate Court Procedural Rules Committee; the proposal having been submitted
  without publication pursuant to Pa.R.J.A. 103(a)(3):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
  that Rules 311 and 312 of the Pennsylvania Rules of Appellate Procedure are amended
  in the attached form.

          This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
  effective January 1, 2023.


  Additions to the rule are shown in bold and are underlined.
  Deletions from the rule are shown in bold and brackets.